Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 11/01/2021.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 11/01/2021 with respected to the rejection of Trinh Hai Dang have been fully considered and are persuasive (see pages 8-11 of an amendment filed 11/01/21).  The rejection of Trinh Hai Dang has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Trinh Hai Dang, Sharma Abhishek A and Buchanan Brent taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a decoupling capacitor having a first end and a second end, the first end being connected in series with the first end of the RRAM cell, the second end being connected to a second potential; and a Field Effect Transistor (FET) arranged across the decoupling capacitor to form a bridged capacitor by having a source of the FET connected to the first end of the decoupling capacitor and a drain of the FET connected to the second end of the decoupling capacitor, wherein a paired activation and subsequent deactivation of the FET enables a short protection mode of the decoupling capacitor, the short protection mode providing a series resistance above a threshold amount, between the second potential and the first end of the RRAM cell, responsive to a detected short of the decoupling capacitor from the second potential to the first potential” in a semiconductor structure as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “arranging a Field Effect Transistor (FET) across the decoupling capacitor to form a bridged capacitor by having a source of the FET connected to the first end of the decoupling capacitor and a drain of the FET connected to the second end of the decoupling capacitor, wherein a paired activation and subsequent deactivation of the FET enables a short protection mode of the decoupling capacitor, the short protection mode providing a series resistance above a threshold amount, between the second potential and the first end of the RRAM cell, responsive to a detected short of the decoupling capacitor from the second potential to the first potential” in a method for providing short protection for a semiconductor structure as claimed in the independent claim 11.  Claims 12-20 are also allowed because of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.